— In a proceeding pursuant to CPLR article 78 to review a determination of the appellant New York City Transit Authority, made August 13, 1974, which, after a hearing, found petitioner guilty of misconduct and dismissed him from service, the appeal is from a judgment of the Supreme Court, Kings County, entered March 21, 1975, which granted the petition to the extent of (1) annulling the determination and (2) directing his reinstatement as of March 15, 1975, without back pay. Judgment reversed, on the law, without costs, petition dismissed and determination confirmed. On this record, there was a rational basis for the authority’s exercise of its discretion, based upon substantial evidence in the record which supported the recommendations of a referee, made after a *896hearing. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.